         Case 1:19-cr-00144-SPW Document 89 Filed 11/13/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                      CR 19-144-BLG-SPW


                          Plaintiff,
                                                PRELIMINARY ORDER OF
            vs.                                 FORFEITURE


 SHAWNA RENEE BERCIER,
 PATRICK BRYAN CLEVELAND,and
 LYNN ROBERT KUNTZ,

                          Defendants.




      WHEREAS,in the indictment in the above case, the United States sought

forfeiture of any property ofthe above-captioned person, pursuant to 21 U.S.C.

§ 853, as property used or intended to be used to facilitate the violations alleged in

the indictment, or as proceeds of said violations;

      AND WHEREAS,on January 29,2020, defendant, Patrick Bryan Cleveland

entered a plea of guilty to count III ofthe indictment, which charged him with

distribution of methamphetamine;

      AND WHEREAS,on May 21, 2020, defendant Shawna Renee Bercier

entered a plea of guilty to count I, which charged her with conspiracy to possess
Case 1:19-cr-00144-SPW Document 89 Filed 11/13/20 Page 2 of 4
Case 1:19-cr-00144-SPW Document 89 Filed 11/13/20 Page 3 of 4
Case 1:19-cr-00144-SPW Document 89 Filed 11/13/20 Page 4 of 4
